Resumption of the Session
I declare resumed the session of the European Parliament adjourned on 18 July 1997.
Tribute
Ladies and gentlemen, on 5 September Mother Teresa passed away in Calcutta. She was an exceptional woman. In this Parliament we do not often pay tribute to the memory of a figure unconnected with the world of politics. I do so today in the knowledge that we all recognized in Mother Teresa's tiny, fragile form a rare human being, and a true example of love and dedication to others.
The deep sadness felt by the people of India at the death of Mother Teresa is a testament to the way a life dedicated to helping the poorest of the poor can break down the barriers which sometimes divide different religions, beliefs or attitudes. I believe it is absolutely right that we should remember her here today, with a small tribute from our Parliament.
I also wish to inform you that following the tragic death of Diana, Princess of Wales, I ordered the European Union and United Kingdom flags to be flown at half-mast on the Parliament buildings, in mourning for the death of someone who was much loved by millions of people in Britain and throughout the world. On the same day I sent a telegram to Her Majesty Queen Elizabeth II, which I shall read to you now: Your Majesty, may I offer you my most sincere condolences, and those of my colleagues in the European Parliament, at this time of immense grief for your family and for the British people. The tragic loss of Diana, Princess of Wales, has deeply saddened both those who knew her and those who recognized her generosity of spirit. The thoughts of the whole of Europe are with your family, and especially with the Princess's two sons, Prince William and Prince Harry. It is our heartfelt wish that the legacy of grace and kindness bequeathed by the Princess of Wales may live on.
Ladies and gentlemen, it is also my sad duty to remind you that our colleague Sir James Goldsmith died on 19 July, following a long illness most bravely borne. Sir James Goldsmith was elected a Member of the European Parliament in June 1994 from the L'autre Europe list. He led the Europe of Nations Group from July 1994 until it was dissolved in November 1996, and then the Group of Independents for a Europe of Nations until May 1997. Before joining the European Parliament, Sir James Goldsmith led a busy professional life in industry and business. He gave up these activities in 1990 in order to set up a foundation dedicated to environmental protection.
(The House rose and observed a minute's silence)
Approval of the Minutes
The Minutes of Friday 18 July have been distributed.
Are there any comments?
(The Minutes were approved)
Mr President, after those very sad announcements, would you consider, on behalf of this House, sending a telegram to both the British and Irish Governments on this very historic day which sees the launch of the Northern Ireland peace negotiations?
As you know, this House has followed very closely the peace negotiations in Northern Ireland. We voted and endorsed the special support programme for peace and reconciliation. It would give a very positive signal and sound an optimistic note if you, in your capacity as President, would write to both Prime Ministers to say that we welcome and support and back their commitment to peace.
I shall do so with great pleasure, Mrs McCarthy. This Parliament has always steadfastly and consistently supported the peace process in Northern Ireland, so what you have just said describes the policy this House has always followed .
Mr President, since our last meeting a statement has been made by Mr Gerhard Schroeder, a German socialist leader, that the Poles are heavily involved in car crime, prostitution is dominated by the Russian mafia, and most drug traffickers come from south east Europe and black Africa.
I would like to know what our socialist colleagues on the Committee on Civil Liberties and Internal Affairs think of that statement, in particular, Mr Ford, Mr Schulz, Mrs Lindeperg, Mrs d'Ancona and indeed Mr Oostlander. I would mention that the comments I referred to were made to a leading German newspaper by Mr Gerhard Schroeder, a candidate in next year's elections for German Chancellor.
Mr Le Gallou, your remarks will doubtless be taken up by your colleagues if they see fit. At all events, they will do so according to the Rules of Procedure, but certainly not in this part-session, and not now.
Welcome
It is my great pleasure to welcome Mr Joan Marcet, Vice-President of the Spanish House of Representatives.
His visit takes place in the context of the many fruitful contacts between our Parliament and the parliaments of our Member States.
With ratification of the Treaty of Amsterdam about to commence, I feel sure that exchanges between the parliaments of the Member States and the European Parliament will take on major significance.
I hope Mr Marcet's visit will be a great success.
Order of Business
The final version of the draft agenda as drawn up by the Conference of Presidents (at its meeting of Thursday 11 September 1997) pursuant to Rule 95 of the Rules of Procedure has been distributed.
Sittings of 15 to 19 September in Strasbourg
Monday:
The Group of the Party of European Socialists has asked for Mr Azzolini's report on behalf of the Committee on Regional Policy, on the Commission communication on cohesion policy and culture: a contribution to employment, to be moved up the agenda and included after Mr Sanz Fernández' report.
Mrs Green has the floor to move the request.
Mr President, the first draft of the Azzolini report was further up the agenda, but it has slipped down. I understand that Mrs Oomen-Ruijten's report is on first. At this stage to ask for the Azzolini report to come first would be difficult. But we would like to have it further up the agenda. The Committee on Regional Affairs is meeting tonight and that makes it particularly difficult if we move the Azzolini report to the end of the agenda. So, we would ask that it comes forward.
Since nobody has opposed the request, I shall put it to a vote.
(Parliament agreed to the request)
Tuesday:
The Group of the European Radical Alliance has tabled an oral question to the Commission (O107/97) on illegal imports of CFCs.
This question will be included in a joint debate with the question by the Group of the European Liberal, Democratic and Reformist Party on the same subject.
The Group of the European People's Party has asked for the oral question to the Commission from the Committee on Culture, Youth, Education and the Media, on respecting prominent personalities' right to privacy (O-104/97), to be taken after the presentation of the 1998 budget.
Mr Pex has the floor to move the request.
Mr President, as chairman of the Committee on Culture, Youth, Education and the Media, I am very disappointed that the Conference of Presidents decided not to put the committee's oral question on the agenda. The decision to table it was unanimous in committee. As usual, I defended that decision in my group and secured its support. But perhaps other members of the Committee on Culture who had agreed with the decision were less happy with it, so I am now urging this House to revert to the original decision.
The oral question from the Committee on Culture, Youth, Education and the Media is about respecting press freedom and yet guaranteeing the right of privacy as far as possible. This has been an issue for some time, but the circumstances dictate that we discuss it now. Given its importance for democracy, I believe the matter should be debated in this part-session. The debate has already taken place in committee. It was a balanced debate, and ended, as I said, with the unanimous decision to table this questions.
This is the second time the Conference of Presidents has rejected an oral question from the Committee on Culture, Youth, Education and the Media. In March, there was the problem of newspaper distribution monopoly in the United Kingdom and other Member States of the Union. This is another issue relating to press freedom and the like. What is the wrong with this subject? Are people afraid of it, Mr President? We should not be afraid of it. The subject is being discussed everywhere else, so why not in this Parliament?
Mrs Green has the floor to oppose the request.
Mr President, you will recollect in the Conference of Presidents the almost overwhelming agreement and view of the group leaders that this was a particularly sensitive, particularly complex and particularly delicate issue at this point in time. We did not deny the plenary a discussion on it. What we asked was that the three committees that might have a very clear interest in this issue, namely the Committee on Culture, Youth, Education and the Media, the Committee on Legal Affairs and Citizens' Rights and the Committee on Civil Liberties and Internal Affairs should look in depth at this issue and present an informed report to this House, so that we can have the sort of debate the issue merits.
We did not dismiss it out of hand. We asked that it come back when it is properly prepared and, given the sensitivity of the moment, there was almost overwhelming agreement on that proposal. So I would ask colleagues on the Culture Committee, whose views I very much respect - and also their reasons for bringing it forward - to see the sensitivity of the moment and to bring forward a report, bearing in mind the differences which exist across the European Union on this issue in each of our Member States.
Mr President, with all due respect for Mrs Green's opinion, I do not see discussion of sensitive issues in Parliament as a problem, nor do I think that there is any inconsistency in having a preliminary debate in this sitting, as requested by the Committee on Culture, Youth, Education and the Media, followed by the drafting of a report. The one does not exclude the other, and I honestly believe Parliament should have the opportunity, just as it has the standing and the responsibility, to discuss this matter in principle because it has aroused such strong feeling and there are, of course, very differing views on it.
I shall now put the request to a vote.
(Parliament rejected the request)
The Group of the Party of European Socialists has asked for the Commission statement on the World Trade Organization panel's decision on bananas to be brought forward and taken immediately after the presentation of the budget.
Mrs Green has the floor to move the request.
Mr President, I apologize about all these changes at this late stage. But you will appreciate that the agenda this week required a lot of changes.
This is a very important issue. The whole economy of many Caribbean states is actually in turmoil as a result of this decision. We believe that it is not appropriate to discuss that very late in the evening. Of course we accept that we need to consider the availability of the Commission, but we would ask that this item be brought forward because of its huge importance.
Mr President, everything we do here in this House is important and the evening sittings are important too. We now have a second request by the Socialist Group to bring forward an item on the agenda and it makes me wonder what we all actually did at the Conference of Presidents on Thursday afternoon. Mr President, I just want to say here that we should not have to keep bringing items forward just because one person in one group so desires. We should maintain the agenda as far as possible. We all agreed to it so we should stick to it.
Mr President, I would like to add my support to Pauline Green. The seriousness of the issue demands that we give it a prominent position on the agenda. We are keen to learn what the Commission is going to do and what the Commission's reaction is going to be.
More importantly, the enormous insecurity which the Caribbean producers feel at this time demands a speedy response and a response which gives the proper priority to this issue. I urge this Parliament to ensure that this item is taken as early as possible on Tuesday afternoon.
I shall now put the request from the Group of the Party of European Socialists to a vote.
(Parliament approved the request)
Mr President, this is another sensitive issue. As chairman of the Committee on Women's Rights, I can tell you that the committee has discussed the sterilizations in Sweden, Finland, France, Denmark, and no doubt in several other countries too, according to the latest media reports. The Conference of Presidents looked at whether a Commission statement with debate could be included on the agenda but, for reasons best known to itself, decided against. I should very much like to see that decision reversed, especially as Commissioner Flynn has expressed his willingness to make such a statement to Parliament. We have an important debate on a number of women's issues this morning, so I do find it extremely odd that the Presidents have decided not to put it on the agenda. I would like us to vote on it now and I hope the statement can be made and debated as part of the general debate on women's affairs which is on this morning's agenda.
You know the Rules as well as everyone else, Mrs van Dijk. A decision of the Conference of Presidents can be opposed by submitting an alternative to the House, but this has to be done at least one hour before the opening of the part-session. That has not been done. No group, including your own, has put in a request. So, under the Rules, I cannot put it to a vote.
Wednesday:
The Group of the Party of European Socialists is asking for the Read recommendation for second reading, on the application of open network provision to voice telephony and on universal service for telecommunications in a competitive environment, to be brought forward and taken after the Council and Commission statements on the situation in the Middle East.
Mrs Green has the floor to move the request.
Mr President, I think this is simply a mistake, because of the way we set the agenda last week. Of course, this is a second reading and we need to have it debated in time for it to be voted on Wednesday lunchtime. It is a perfectly sensible proposal, for we usually try to have second readings voted at lunchtime on a Wednesday.
Mr Robles Piquer is asking for the floor on a point of order.
Mr President, I have a question. If this change is made, which reports or agenda items will be delayed as a result? It is very difficult to take a clear and unbiassed view without knowing that, and I think that the Secretariat could tell us before the debate continues.
Mr Robles Piquer, the recommendation for second reading of Mrs Read's report on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, No 309, would come before Mr Moorhouse's report, No 305. The Moorhouse and Fitzsimons report and the Flemming recommendation for second reading would come immediately afterwards, in the same order as before.
Are there any other speakers in favour?
This proposal ought to mean that the Fitzsimons and Flemming reports are also brought forward. As that is the logical consequence, I propose that we take the Fitzsimons report after the Council and Commission statements, then the Flemming report and then the report by Mrs Read. Then we will have dealt with all the second readings by lunchtime without having to give preferential treatment to a Socialist rapporteur's report.
Does the group making the request agree?
Then I put it to the vote that the two recommendations for second reading should be brought forward, to precede the first readings of reports.
(Parliament agreed to Mrs Oomen-Ruijten's proposal)
Thursday and Friday: no change.
Sittings of 1 and 2 October in Brussels
(No change)
(The order of business was adopted as amended)
Calendar of Part-Sessions 1998
At its meeting today, the Conference of Presidents agreed to propose the following calendar for the 1998 part-sessions:
12 to 16 January 28 to 29 January 16 to 20 February 9 to 13 March 25 to 26 March 14 to 17 April 29 to 30 April 11 to 15 May 15 to 19 June 1 to 2 July 13 to 17 July 14 to 18 September 5 to 9 October 19 to 23 October 4 to 5 November 16 to 20 November 2 to 3 December 14 to 18 December
The deadline for tabling amendments to these dates is 12.00 noon tomorrow, Tuesday 16 September.
The vote will take place on Wednesday at 12 noon.
Mr von Habsburg is asking for the floor.
Mr President, that does not leave us much time to table amendments. Would it not be possible to extend the deadline for amendments at least until 9.00 a.m. on Wednesday morning, instead of doing it in such a rush when most Members are no longer present and not all the information is available in writing either. I think we are being rather steamrollered, and we have both an interest in and a right to prior study of the motions, which at least means we need more time to table amendments.
Mr Von Habsburg, the matter has been given careful thought. Postponing the voting day was even considered, but it was felt preferable to take the vote on Wednesday, when attendance is highest, rather than postpone it. That involves careful preparation for the vote. So initially the maximum time-limit is 12 noon on Tuesday. This could be extended to 3 p.m. at the latest. I do not think it would be possible to carry it over to the following morning, because we would not be able to prepare properly for the vote. But, in view of what you have said, I propose extending the deadline to 3 p.m. tomorrow, Tuesday.
(Parliament agreed to this deadline)
Advertising
The next item is the report (A4-0272/97) by Mrs Oomen-Ruijten, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive amending Directive 84/450/EEC on misleading advertising with a view to including comparative advertising.
The rapporteur, Mrs Oomen-Ruijten, has the floor.
Mr President, at last, after six years we have conciliation, - the last stage of the legislation on comparative advertising - a result has finally been achieved. It has taken a long time, but as rapporteur on comparative advertising I am nevertheless delighted.
The proposal on misleading advertising was first submitted as early as 1978, and it was then felt that regulating comparative advertising ought to be possible. At the time this was blocked by a number of Member States. Comparative advertising is a good thing and it is also a good thing that legislation is coming in, but it will still take another two and a half years - 30 months - before it is finally incorporated into national legislation. A number of Member States which have not yet done so must now incorporate it. There are several reasons for harmonizing comparative advertising in the European Union and I would just like to recall them here.
Firstly, there is a need for this important marketing instrument to be regulated because it has been applied in so many different ways in the Member States. Secondly, comparative advertising is an opportunity to provide the consumer with better information and thirdly, it promotes competition.
The cross-border aspect is an important feature of advertising. Advertisements cross borders via the packaging of goods, via radio, television and via the other media. Differences in advertising legislation in Member States hamper the marketing process and may therefore also obstruct the free circulation of goods and services. That could lead to an unfavourable position with regard to competition in certain Member States where comparative advertising has up to now been prohibited.
Then there is the consumer's right to information. As a result of the internal market, the consumer is increasingly faced with products and services from other Member States. This will continue to increase owing to the rapid growth in cross-border communication media - just think, for example, of new media such as the Internet, and so on. In this context, the comparative advertising that is now possible will mean a whole useful source of information for the consumer, making it easier to make choices.
Nevertheless, comparative advertising must of course still fulfil certain conditions. The conditions are described very clearly in the directive. What exactly is understood by comparative advertising is, for example, explained in a definition. The conditions relate, among other things, to the characteristics of goods and products, but also, for example to the trade names of products. The producer may, after all, not be adversely affected. There is also the protection of products with the name of origin; the wine-producing regions in particular requested this.
A provision has also been included concerning the imitation of goods. You cannot compare a real product with an imitation and then stick on another price tag. I must say that the last amendment was really difficult to get through in the conciliation procedure.
Another point is that by allowing comparative advertising, the opportunities of the smaller companies to challenge the market leaders become much greater. It was also very striking in preparing for this part-session and when preparing the legislation, that the large market leaders were absolutely set against comparative advertising and that the smaller companies said that in any case it offers us a chance to market our products much better.
Parliament has made a number of adjustments and refinements to the proposal. I am of the opinion and the Commission and the Council have also adopted that opinion that self-regulation is also an extremely useful instrument in comparative advertising. A number of provisions have also been included in this regard, which I am very pleased about.
Just as with distance-selling, the initial impetus has been given to measures on the treatment of cross-border complaints. This is a very important subject on which we must obtain further legislation.
Parliament has made a contribution to bringing about the protection of the consumer and of companies on very tricky aspects of comparative advertising. Where it might lead to problems, we have found good definitions. As I have just said, the amendment for which we finally received support in the Council with regard to imitation goods, is very important.
In two and a half years the legislation will come into force. The rapporteur is pleased and I hope that Parliament will accept the proposal as it now stands with satisfaction.
Mr President, I apologise to Mrs Oomen-Ruijten that I was not in the Chamber at the moment she began. I am actually chairing another meeting in the furthest part of this vast building.
I have just three very simple points to make in support of the position the rapporteur has taken. I congratulate her on her patience during the prolonged conciliation proceedings. Occasionally we exchanged a sharp word but it was all in the spirit of friendship and cooperation.
The main points worth stressing - and I speak for my whole group - are that we are now in a position where we can move beyond seeing advertising which makes direct comparisons as being somehow dangerous. Plainly, in the single market it is not and should not be. Advertising which makes a real comparison between real qualities in an objective way serves the interests of the consumer, and it should be seen as such. There have been many attempts, diversions and smoke-screens which have tried to suggest in some way that this was not the case. I believe that this is a major step forward and that we should have comparative advertising where it can be shown not to be misleading, where there is rapid redress if misleading information does actually appear in the advertisement about which there is a complaint and where there are comparisons between goods or services which meet the same real need.
The rapporteur has already referred to the second point, which my Group would like to stress: the way in which the directive has ultimately succeeded in drawing the line at advertisements which mislead by the use of remarkably similar names. The use of a similar name to ride on the back of another product, which may have been established on the market for 20 or 30 years, is an unfair business practice, and outlawing it in the way that the amended directive has done is an eminently sensible thing to do. We have had many examples brought to us in the recent past of jeans and other domestic commodities which trade on a remarkably similar name.
My third and last point is to say that the national self-regulatory bodies need to coordinate their work. The directive will produce a framework in which they are able to do that. In consumer terms, cross-border complaints are plainly now the main item on the increase. If we can qualify and classify these with the cross-border bodies, we shall have done a very good job. I congratulate the rapporteur once more.
Mr President, I was able to listen to Mrs Oomen-Ruijten from the beginning and as in most cases I am completely behind her as rapporteur. However, I should like to request the Council and Commission in future to work somewhat faster. Mrs Oomen describes this in paragraph two of the explanatory note. It took two years after the first reading before the Commission had amended a proposal and another two years before the Council had established a common position. I must say that when the final conciliation procedure eventually took place on 25 June this year, we also attempted to mess things up three times because the date was cancelled. That was not the Parliament's fault and I would request the Council and the Commission to stick more to the rules.
It will be clear to you, when we examine the subject matter, that I do not have much new to report. I think that decent compromises have been reached for all the amendments. I would just refer to the cross-border aspect. I expect the Commission will now make a proposal on time. It has taken two years to implement the cross-border complaints in the directive and I hope that it will now issue a report and a proposal within two years.
Mr President, as the Group of the European Liberal, Democratic and Reformist Party we wholeheartedly approve these directives.
Mr President, I would like to congratulate Mrs Oomen-Ruijten on her fine work. We have every confidence in her skills as rapporteur in this very awkward conciliation procedure.
I would like to draw your attention to two matters. When national self-regulatory official bodies come up against these cross-border complaints, it is natural they should embark on a course of even closer mutual co-operation. Perhaps the time will come when internal markets will have developed to the extent that there is a need for a European self-regulatory body, but I do not believe that time has yet come.
Secondly, if we are going to be able to undertake comparative advertising, we will also need a comparative study. We should in every way encourage the creation of independent European research institutes to analyse the content of products and services and their features. To some extent we already have such a thing, but more are needed.
Mr President, ladies and gentlemen. The current range of national regulations, from full acceptance of to a total ban on comparative advertising, makes imperative a harmonization by demarcation of the limits, particularly in view of increasing cross-frontier advertising in the media. The parameters which must be taken into consideration are: increasing competitiveness and conforming to fair rules of conduct; easing of goods and services trade; consumer information; and consumer protection. Even though it has taken a considerable time, the proposed directive is successful in obeying these criteria and in creating a framework within which the consumer can be kept comprehensibly, clearly and unequivocally informed - in other words, without being either misled or deceived - about the quality of a product, whilst at the same time unjustified disparagement of competitors is avoided. Furthermore, in accordance with the principle of subsidiarity, the regulation allows Member States flexibility of application within the framework of its objective, and maintenance of advertising constraints. For all these reasons we Members of the Austrian Freedom Party shall vote for the regulation.
Mr President, we have every reason to thank the rapporteur, Mrs Oomen-Ruijten, and also in particular Mr Collins and the members of the parliament's delegation, for their work. The text before you today contains a whole series of points that Parliament had already formulated, but which could not be of implemented, so in this instance the procedure has resulted in total victory for Parliament.
I would like to say this to Mr Eisma: It only seems as if the Commission has taken one and a half years to present the amended resolution. In fact, the Council in Edinburgh came between the first reading in Parliament and the first discussion by the Council, and, with the concurrence of Parliament, required the Commission to check the need for the proposals against the principle of subsidiary. This naturally involved consultation with the Member States and led to the year and half's delay.
However we have now completed that procedure. I would like to emphasize the agreement of the Commission to the presentation of a report on the possibility of introducing effective measures dealing with cross-border complaints in cases of comparative advertising. In this respect the Commission declares its intention, if possible, to present the report at the same time as the one on the complaints procedure provided by Article 17 of Directive 97/7/EG dealing with protection of consumers entering into non-regional sales contracts, because the two subjects obviously have something in common. So we can look at them at the same time. Naturally, the Commission will do everything possible to continue to progress the matter and ensure that Parliament's intentions are put into effect.
Thank you very much, Mr Bangemann.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Cultural Heritage - the Raphael programme
The next item is the report (A4-0267/97) by Mr Sanz Fernández, on behalf of the European Parliament's delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council Decision establishing a Community action programme in the field of cultural heritage - the Raphael programme (C4-0391/97-95/0078 (COD)).
Mr President, the Conciliation Committee between the European Parliament and the Council of Ministers has reached an agreement over the RAPHAEL programme for the conservation of Europe's cultural heritage.
A commitment has been given for the financing of the programme over the next few years, which was the issue of particular concern to Parliament and the Council. Therefore cultural action in the area of heritage is no longer blocked, and the programme will become operational shortly.
The European Parliament proposed a sum of ECU 86 million for the four years from 1997 to 2000, while the Council reduced the figure to ECU 30 million for the same period, with a limit of ECU 10 million for each of the first two years, and subsequent revision.
The agreed solution proposes a grant of ECU 30 million between 1997 and 2000. However, this will not be divided annually, but will be fixed each year by the budgetary authority, and will be revised after the second year of operation. This margin of manoeuvre left in the hands of the budgetary authority will allow a certain amount of flexibility in the management of these funds, which will make it possible for the annual budget to be progressive.
On the one hand, this will allow the ECU 10.6 million allowed for in the 1997 budget to be unfrozen. This sum has not yet been used, because of the lack of a legal basis according to the Commission. On the other hand, the European Parliament will be able to allow for a reasonable increase for 1998 during the budgetary procedure currently in progress.
Therefore it looks hopeful that a real financial effort may finally be made in this area, to back up initial statements about the importance of culture. Furthermore, at the request of Parliament and subsequently of the Culture Council which met in Luxembourg on June 30, the European Commission has made a statement in which it promises to present, as soon as possible, an framework-programme which will encompass Kaleidoscope (devoted to artistic and cultural activities), Ariane (devoted to books, reading and translation) and Raphael.
This is a very interesting approach and will allow the European Union to use a single organization to cover cultural activities, which are currently split up. This framework-programme will be able to be operational at the end of next year, which is when the Kaleidoscope and Ariane programmes come to an end. The Commission will consult widely with the parties and institutions concerned, and in particular with the European Parliament to determine their proposal for the framework programme.
The joint project, which has been adopted by codecision, includes other proposals by Parliament, such as to improve access to heritage for disadvantaged people or those who live in peripheral or rural areas. As for the commitology, the agreement reached is the same as in the previous cases - Ariane and Kaleidoscope- with a mixed management committee for certain matters, and consultative for others.
Based on what I have just said, I think that the Plenary should vote in favour of the joint text approved by the Conciliation Committee, but we must analyse the problems which arose during the approval procedure for the Raphael programme, which took more than two years. The codecision procedure with unanimity in the Council is very inefficient. The fact that any country can block the procedure makes agreement difficult, and it can be a long process. One might think that the problems arose for budgetary reasons, but that was not the case. It is simply ridiculous, in view of the low budget devoted to cultural heritage and cultural activities in general.
I believe that the problem is more serious. There is a basic disagreement among a few countries about the Union's powers in cultural matters. This Parliament should once again take the initiative in order to demonstrate that the cultural values which are common to all Europeans are perfectly compatible with the cultural diversity of our citizens, and that to preserve and make known our common European heritage is a necessary part of integration at this point in the building of Europe.
Finally, I should like to emphasize that activities in the heritage area lead to job creation and economic development in many regions of the European Union.
Mr President, like the rapporteur, I certainly welcome the conclusion of the interminable discussions on the Raphael Programme. I wish to congratulate our rapporteur, Javier Sanz Fernández, for his fortitude and perseverance. I find myself in an unusual position, given that it is Commissioner Bangemann who is here with us this evening, of wholeheartedly congratulating the Commission on its fortitude and perseverance. But the Commission has been a willing, able and patient partner of Parliament over this programme - and quite rightly so.
The Commission proposed a programme in which Europeans would join together to protect and enhance our cultural heritage: the heritage that is visible, that gives us pride in our towns and cities, that is the very physical backbone of our European civilization. Yet some ministers - not all - would have preferred there to be no proposal at all. This, quite sadly, is proof of the real lack of interest and commitment on the part of certain ministers in developing European cultural initiatives, even when they prove to be of enormous popularity.
Like Mr Sanz Fernández, rather than boring our listeners, I would just like to dwell momentarily on the constitutional aspects of this report. The length of the procedure (two years), the apparent ability of one Member State to stop all real progress in the cultural field, comes about because Article 128 is beset and dogged by the codecision procedure with unanimity in the Council of Ministers. On that basis, my group - and I believe this whole Parliament - regrets that the Amsterdam Treaty has not changed this. We should have qualified majority voting in this area.
Perhaps ministers will listen more if we talk more about economics and the importance of the cultural industries, of the creative economy. Through their actions some ministers undervalue the critical part the cultural industries play in the whole of our economy and the enormous potential they have for job creation. I wish they had realized this a little more when they were considering this important cultural programme. Quite simply, as a former culture minister, Michael D. Higgins, reminded us: very often the European Union cannot live by commercialism alone. Books or buildings are not the same as buckets, films are not fish. They need a different approach, more appropriate help, more support and more special measures.
I welcome the final adoption of this programme. I hope this is just a start, that we can build on it, improve it and give it more funding in the future.
Mr President, I wish to congratulate Mr Sanz Fernández on the fact that he has succeeded in guiding this programme safely into port. In fact, as Parliament, we should never have been able to approve this programme and we should not have been able to approve the result of the conciliation proceedings. Because what we are actually doing is causing disappointment among the population. The preservation of our cultural heritage should be our number one priority within the cultural policy of the European Union. So many projects can be tackled and when we now publicize this by the fact that we have set up a Raphael programme, then we shall find that we shall receive many applications and we shall probably very quickly have to say "no' for budgetary reasons. It is wrong vis-à-vis the population when we create programmes that we cannot implement. It was wrong of the Council of Ministers to think that in this case we are dealing with what I always call a spending department, in which you must be economical.
It is great that I can now disagree with Commissioner Bangemann, because he naturally has a great deal of understanding about culture but also about economics and the two come together here. No better employment programme could be devised than the restoration of the cultural heritage in Europe and especially in the countries that are to join the Union, where there must be an enormous number of projects. Nothing is more labour-intensive than this kind of work. I thought it had been agreed in Amsterdam that job creation was the number one priority. I have not heard anything specific and here is a specific programme and the Council of Ministers does not wish to provide any money for it. Apart from the fact that it not only involves economics and not only culture. I think that the fact that we are prepared to declare the protection and the preservation of our cultural heritage as priority number one can also be a political instrument for further European integration.
As chairman of the Committee on Culture, Youth, Education and he Media, there are really two reasons why I have been able to agree with the conciliation. In the first place, because I wished to do Mr Sanz Fernández the favour of rewarding the work of so many years with success. In the second place, because we have got the Council of Ministers, together with the Commission, to organize an inter institutional conference in the next few months in which we can talk about the programmes of the future, the culture programmes of the next few years. There is still a misunderstanding between the Council of Ministers and the Commission and the European Parliament's Committee on Culture and that is the fact that the Council of Ministers and the Commission think that we shall want to talk about the financial regulations, but I, as chairman of the Committee on Culture, shall battle to ensure that we speak about the content of this kind of programme and about the place of the programmes in the overall policy. Do we see the cultural programmes as spending departments in which we must act thriftily or do we wish to see these programmes as an outstanding way of bringing European integration a bit further in the next few years.
Mr President, I would also like to congratulate rapporteur Sanz Fernández for the excellent work he has provided us with and, above all, for his proven qualities as a negotiator in bringing the Raphael programme to a successful conclusion. This programme is dedicated to supporting the actions of member States on behalf of European cultural heritage, be it moveable property or real estate, archaeological, subaquatic or architectural, whether it concerns developments, beauty spots or cultural landscape. What a programme for so little money!
According to the accounts of my colleagues, the conciliation procedure between the Council and Parliament has been very difficult. Whilst Parliament considered a budget of ECU 86 million to be necessary, the Council stuck strictly to the budget of ECU 30 million that they had always proposed. We finally accepted this budget of 30 million divided over four years, but without an annual breakdown. The budget will be re-examined before the end of the second year, taking into account the budgetary situation and the results obtained during the first phase of this experimental programme.
Files of requests are accumulating. The chairman, Mr Pex has said so. We therefore need to hurry up. Have we done well? The question can again be asked today. Personally, being heavily involved in following the work of the Committee on Culture, Youth, Education and the Media and, above all, that of the Conciliation Committee, I am very happy to see this report brought to a conclusion but very sad to note the rigid attitude of Member States who, whilst having fine words to say on the theme of culture as a factor of identity and in the development of jobs, refuse to invest in the theme. What end do political statements serve if they are not followed through with financial acts?
The conciliation procedure has once again taken time to come to a conclusion, and this being with few concessions on the part of the Council, who play at wearing down their partners. And it is unfortunately not the Treaty of Amsterdam which is going to advance this unhappy situation, on the grounds of article 128, as Carole Tongue has clearly said. However, we hope that the results of this programme will be sufficiently convincing for Member States to take future action to provide a decent budget for the Raphael programme.
Mr President, Mr Commissioner, the European Union programmes for culture have been problematic and slow to start. The Commission has failed to grasp their great significance. Lack of unanimity has proved a hindrance. The result has been a lengthy debate over programme budgets. But, in fact, the funding concerned is small-scale when compared to the whole.
The Raphael programme has gone through the same difficult process and it is with that in mind that we must obviously be pleased with the results of the conciliations and with the commencement of the programme, and we thank Mr Sanz Fernández for his excellent work. Financing, however, has been insufficient to fulfill aims, and it will be vital to top up the budget at the end of 1988.
The aim of the Raphael programme was to enhance European cooperation in the area of cultural heritage. When we consider what unifies us and the underlying principle of our mutual co-operation, is it not just that common European cultural heritage in all its rich variety? Support can be most effectively used by the creation of networks of co-operation between functionaries and institutes in various fields in different countries. Telecommunications technology provides new opportunities for bringing cultural heritage to a mass public dimension and, furthermore, raising the status of cultural heritage. Training for professionals in the cultural heritage sector, both in the area of new communications services and the administration of traditional professional methods is also one of the main aims of the Raphael programme.
I would like to emphasize the need for broader cooperation in all areas of culture, so as to achieve maximum benefit and synergy from the process, for example, in cooperation with the Council of Europe and UNESCO.
Mr President, ladies and gentlemen. We Greens also regret the conflict and thank the rapporteur for the fact that a solution has been found here. We should stress, however, that we are not happy with this compromise and, indeed, cannot ever be happy with it, as long as we recall the stubborn and unreasonable attitude of the Council in recent years. From the very beginning there were conflicts over the financial framework for the Raphael programme. For years we have experienced the ritual refusal of the Council to carry out the wishes of Parliament for the extension of this programme and of the cultural programme as a whole. This refusal must be regarded as particularly incomprehensible in the light of the debate on employment policy. Here, there is already a European authority for employment policy, an authority that needs no further debate and one that undoubtedly meets with the highest level of public acceptance. It is simply incomprehensible, therefore, that this authority is not being aggressively developed, but that the Parliament is basically dragging its way through years of conflict, in order to produce a half way acceptable programme. That will not do, and that will not do for the coming years!
Mr President, I would also like to express sadness, whilst at the same time congratulating the rapporteur for his tireless work. But once again, as was the case with the conciliations relating to the Ariane and Kaleidoscope programmes, the parliamentary delegation has not been able to win the case with regard to the budget.
The margin for negotiation between the ECU 30 million over four years approved by the Committee on Culture, Youth, Education and the Media in the common position and the ECU 86 million requested by the European Parliament at the time of the vote on the second reading seems substantial. There was none. The demands of the European Parliament collided, as usual, with the principle of unanimity which is current in the Council with regard to cultural policy.
Here, above all, the problem we are faced with is that of non-respect of the principle of interinstitutional equality between the two colegislatures when the application of a codecision procedure has, in compensation, the unanimity of the Council. The Treaty of Amsterdam has maintained the status quo and we can already expect admissions of powerlessness from Parliament in the sphere of cultural policy. This conciliation has been a failure. The amounts allocated to the Raphael programme will be manifestly insufficient because they will also have to cover, on the basis of a very wide definition, participation of the CEECs, Malta and Cyprus.
Certainly, however, the delegation can be satisfied with the more practical aspects of the agreement. Thus, there will be no annual breakdown of the budget. The annual allocation will be voted by Parliament, by means of the budgetary procedure.
Also figuring in the ranks of small satisfactions are the clause regarding revision after two years and the commitment of the Commission Executive to present a global cultural programme in 1998. These are our only, and very slim, hopes.
Mr President, almost two years after first dealing with it in this Parliament, the Raphael action programme for cultural heritage is soon going to start up. The budget of ECU 30 million, which is about 1.2 billion Belgian Francs, has been established and this Parliament will be able to speak its mind about how it is spent. And although I consider myself a mild but rational Euro-sceptic, I am for once convinced that many of these millions will be usefully spent. In any case, more usefully than some other, or should I say, most other, European budgets.
I would, however, essentially take the view that culture must strictly be the responsibility of the European people and that even programmes favouring the so diverse European cultural heritage should preferably not be established at European level. Experience in my own country with European budgets, and I am thinking very specifically of the structural funds, has taught me, speaking very practically, that, on the one hand, squandering and, on the other hand, uneven distribution are the order of the day and that is in fact very often the fault of the Member States themselves. But almost by definition, so-called "European money' is treated less carefully and what is more the money does not have to be coughed up by the taxpayer.
For these two reasons, I shall not approve this report, although I wish to state explicitly once more that that does not mean that I am not in agreement with the intended aims of the programme.
Mr President, first of all I would like to congratulate the rapporteur and Parliament's delegation which brought the difficult conciliation on the Raphael programme to a conclusion. I think they reached a very valid compromise, particularly in view of the revision of the financial appropriation - currently ECU 30 million for a four year period, but without any annual breakdown - by the end of 1998, that is, two years after adoption. That revision will give the programme more flexibility.
The proposed actions are initiatives to promote conservation of the European cultural heritage, thematic networks and cooperation between European museums, professional training in cultural heritage conservation, restoration of facades which have been painted over, and the study and appreciation of the cultural heritage of the preindustrial age.
It is also planned that Community actions geared to supporting and incorporating initiatives by Member States involving cultural property of Europe-wide interest should be covered by a framework programme for culture, which the European Commission is starting to formulate in the current weeks, as soon as the latter becomes operational.
Conservation of cultural and architectural heritage clearly highlights culture's role in society and the objectives to be pursued by cultural policy through decisions which, unfortunately, usually drop down to second place at crucial and dramatic times in the life of mankind. The language of art and architecture, particularly in their most varied and outstanding forms and expressions, can be seen as a universal language understood by all, enshrining values and principles of respect, peace, tolerance and solidarity.
It should also be borne in mind that recognized cultural contributions and stylistic influences deriving from other countries and cultures produce an individuality and a symbolism which becomes our common cultural heritage, that is, our identity, enriched by national diversity. Identity crises are not born of momentary bewilderment or doubt of the value of our heritage, but of lack of an exciting project to be shared with others. Cultural policy, the expression of Europe, thus becomes a bulwark of our design for the construction of a Europe which is more than an economic, political and social area.
Mr President, ladies and gentlemen. We too agee with the rapporteur that a lot of effort into grappling with a severe shortage of money. Maintaining the cultural heritage is certainly a European responsibility. But we cannot first moraleize on the subject or give up, just because the cost has to be counted, because there is the duty to administer the cultural heritage. So we advocate further research and that projects to be funded be prepared accordingly. The Parliament's responsibility cannot end when the cheque has been posted and the money has been paid; that is a long way from ensuring that Europe's cultural heritage is preserved.
The o/t acclaimed integration, the cross-border effects and, above all, the economic success constantly referred to here in relation to sustained employment and so on will only be achieved when communication about the cultural heritage is managed in the same way. The custodians of cultural property must ensure that their message reaches the public.
Mr President, I believe that nearly everything has been said on the remarkable interest of the Raphael programme at the time of its first reading in October 1995, its second reading in October 1996 and here today. I therefore wish, at the time of this final phase, to express my regret that the budget fixed by the Conciliation Committee is not sufficient to respond to the ambitions of this programme.
My concern increases all the more on reading chapter 6 of Agenda 2000, where the Commission warns us against the risks of dilution and reduction of cultural activities currently developed by the European Union, since the financial resources of the new members will not cover their needs in the area of culture. What will Raphael become? Our European civilization rests on a common spirit and the feeling of belonging to the same cultural community. Great artistic trends have crossed Europe at different times, gathering together its people, trends such as Roman, Gothic and Baroque Art and Romanticism.
Today Europeans, who are living through great changes in the areas of economics, science and technology, are more and more interested in their heritage. The magnificent success of the European Heritage Days, which will take place at the end of this week, shows us the path to follow. The protection of heritage, its knowledge, brings undeniable intellectual, human and technical wealth and above all, and this needs to be repeated, economic and job creating wealth. We can better exploit what we have had in common for centuries. The Raphael programme is an excellent answer. For pity's sake, Mr Commissioner, honourable Ministers, give us the resources!
, Member of the Commission. (DE) Mr President, to start with the last point: it is not up to me, Mrs Poisson, nor up to the Commission. Of course the resources are inadequate, and the Commission would have been delighted if the programme had been better funded, but there was no more was to be had. When the programme has proved its worth there will be a better case for continuing and improving the funding.
In any case, the rapporteur - whom I should like to congratulate at this point - has achieved a great measure of success for the programme itself. Indeed, you have all emphasized that yourselves.
The question of culture is not so simple. I was just wondering, what Parliament would do if this discussion were taking place before an election. Say, for instance, you had to take 150 million away from the agricultural policy and add it to this programme. I do not mean to be rude, but it really would be interesting to take a vote in Parliament and see which of the two would win. But it is quite true that culture is much more than the expression of human life. Even in this debate there has been dissension on what culture actually is. I do not think it can be defined. It is the expression of the lives of individuals, groups and peoples. But if you look at the four stages or this programme more closely, it is not based on the assumption that there is a kind of artificial, superior, European culture that has nothing to do with the individual cultures of the regions and peoples. Quite the reverse: the programme is actually designed so that lesser known cultures undervalued by others can become better known; to broadcast their existence and inform people of their life and development. This means any representative of a regional or folk culture can happily support this programme. It goes far beyond the boundaries of individual Member States.
In my view it would be very short-sighted to define culture as only existing in one region or one nation, and unable to develop a European form of expression as well. I believe that all our European regional and national cultures contain elements in common. That becomes clear at latest when one compares them with other cultures from other parts of the world. The Commission recognizes that here we have a way of combatting unemployment. I hope that will become ever better understood.
Looking at where the new jobs are being created today - Mrs Tongue has touched on this - culture in its widest sense, as described by Mr Pex, is certainly one of the few areas where new jobs are being created. The point is not just that we want to do something to preserve our cultural heritage, without regard to what this means for the development of the economy and hence for the creation of new jobs. No one should be in any doubt about the connection.
I am aware that economic and employment policy-makers frequently fail to recognize that connection, and the importance of culture first has to be explained to them in many ways. First of all, it must be explained that most activities which today lead to economic success are creative. People no longer have to prove that they are superior to machines: anything machines can do, it can do better than a human being. What is really human in work, and in capacity for work, is creativity inspiration. I have never met a creative or inspired person whose abilities were not in some way based upon or used as a result of his relationship with culture.
So economic activity today is to have a purpose and reason, if it is to be capable of being utilized, it must have a connection with and be relevant to culture. That is much more important than a direct means of creating jobs. Let that be absolutely clear. Today, culture is a direct economic factor. Port exhibitions and tourism depend on it. It is always much easier to establish businesses in a country or a region, in which a cultural heritage is discernible, in which culture thrives. Of course there are also direct effects of culture upon the economy, but I believe that the real heart of the matter is the coexistence of peoples and the creative, innovative force arising from that coexistence, in terms of the current position of Europeans and their employment markets. The funding available here may seem laughable against this background. But, at least, it is a beginning. As you know, the Commission is organizing a conference, what we call a forum, in January, in which Parliament and cultural life representatives will be able to participate. This forum will examine how these programmes can be implemented.
We are in the process of preparing a green paper to be laid before Parliament and the Council towards the end of 1997, specifically on the subject of the effects of culture on the creation of jobs. So as you see the Commission shares the position of Parliament's Committee on Culture, Youth, Education and the Media. I am delighted at this cooperative effort.
Thank you very much, Commissioner Bangemann.
The debate is closed.
The vote will take place tomorrow at 12.00.
Cohesion policy and culture
The next item is the report (A4-0252/97) by Mr Azzolini, on behalf of the Committee on Regional Policy, on the Commission communication on cohesion policy and culture - a contribution to employment (COM(96)0512 - C4-0056/97, ' Hughes' procedure) Draftsmen (): Mr Ribeiro, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy Mr Cabezón Alonso, on behalf of the Committee on Employment and Social Affairs. Mr Vecchi, on behalf of the Committee on Culture, Youth, Education and the Media
Mr President, I want to thank the Committee on Regional Policy for assigning this report to me and I must say I have found it very absorbing because I have always maintained that culture is a great instrument with vast potential for regional development. If it is true - and it is true - that one of the fundamental aims of our Community action is to guarantee and ensure peace and development in the Community, it is also true that the basic objective remains the employment of present and future generations.
Culture can only be seen in this light and it is essential pursue a plan to integrate it with other activities leading to development and employment, which is of concern to us all and on which all are trying to concentrate their efforts. But I also have to say that, from a 'cultural' point of view, there is clearly a lack of strategic knowledge on how to integrate the resources. I am revising my speech in the light of what Commissioner Bangemann said just now, because, objectively, it is important to achieve conciliation on a programme like Raphael to obtain a really complex and well-expressed demonstration of the validity of sustaining a cultural programme. In the recent past there has been, and unfortunately there still is, a serious dysfunction, a serious gap in structural funds spending capacity in certain objective 1 areas, especially in our country, alas. That is why I maintain, and I say so in this report, the fundamental importance of making culture a basic link in this development, this commitment, and this expenditure.
So an increase in the link with the employment strategy is not unthinkable, but would be both sensible and wholly consistent, because the old continent is the custodian and provider of a cultural heritage which is just waiting to be exploited, but in a structured and appropriate way. It is also necessary to have the capacity to re-examine the cultural process on our continent. We have objective 1 areas with latent potential which has not been properly exploited, and they could experience a time of recovery through appropriate use of the structural funds, precisely in a cultural key.
Our Committee on Regional Policy has dealt with this issue several times and I am also particularly sensitive to the Euromediterranean policy aspect involved. In short, these regions' best chance of affirming their cultural identity is through a process of cultural renewal. This can be done through the enlargement mentioned earlier.
At this point I also want to thank the committee secretary and our officers for their contribution, because the issue was very complex and, obviously, everyone's contribution was essential. Those contributions, the reports of the draftsmen of opinions and the many amendments I have taken up were all excellent in my opinion.
I believe this report of ours effectively represents an innovative step in the area we are debating and which was also dealt with a little earlier. In fact, Europe, the old continent, can draw full advantage from this issue which is so crucial not only to jobs, but also to peace. Cultural deepening clearly adds to the consolidation of peace and cohesion between peoples and areas, especially in the Mediterranean, a much more remarkable aspect than the one more generally dealt with.
I have accepted almost all the amendments including Amendment No 5, as long as it is incorporated into paragraph 25, otherwise I will have to reject it as too specific.
Mr President, Mr Commissioner, ladies and gentlemen, in this headlong rush towards the Euro and eastern Europe, it almost seems unusual to be talking about cohesion, regional development, culture - culture, indeed! - and their contribution to creating jobs. But it is urgent to do so and overcome all resistance, transcend all indifference. In doing so we are talking about local power, about participation by the people, about democracy. And about respect for the cultural heritage bequeathed to us, which is deep-rooted and must be preserved or humanity will be the poorer. We are talking about the local power of those of us who have been elected, and who remain close to the people and share with them their daily traditions and the appeals of modernity which can undermine identity. And we are talking about employment, about cultural activities as generators of jobs, which can and must create the indispensable harmony between the past to be preserved and the future to be built, not denying that past but valuing it.
I am delighted that this report has taken up the opinion of the Committee on Economic and Monetary Affairs and industrial policy which I had the honour and pleasure of drafting and presenting. I congratulate Mr Azzolini on his work and the receptiveness he has shown. And I hope this report will not be submerged by the wave of economic liberalism and cultural abdication, that it will not remain an incidental report, a set of good intentions and fine words neglected in the strategies and neglected by the actions and the financial resources which, as the Commissioner himself has just recognized, are ludicrous and need to be reconsidered and strengthened.
Mr President, ladies and gentlemen, structural funds have been used to finance projects linked to culture in its widest sense. On first assessment, the Commission estimates such finance at about ECU 400 million. Perhaps the most obvious are those activities in the area of restoration of our architectural heritage, but culture is not one of the objectives of the structural funds, despite what it has been possible to do.
In its communication, the Commission gives us some important examples, and it would be useful if our committee had access to as much information as possible. This would give us more details about the added value of these activities in the area of employment, and allow us to define more clearly our strategy for future action.
Culture, which is both defined and expressed in many ways, is also an activity which involves large numbers, with respect to funding, employment, tourist movements, etc....You could say that there is a real industry linked to cultural matters, with a potential for employment. In countries visited by tourists, culture in all its manifestations is an additional attraction (and not the least) for those visitors. It is an important attraction, and it would be useful to give some attention to the training of staff who play a role in these activities.
We must insist on developing the intrinsic potential of the regions; implementing large projects for the renovation, restoration and conservation of infrastructure; intervening in new forms of cultural activity; and optimizing the reasonable exploitation of our historical, architectural - in short - cultural heritage.
The quality of interventions within the framework of Community aid depends on the strategies and ideas of the Member States. Nevertheless, cooperation and a greater awareness of experiences must be encouraged, in order (I repeat what I said at the beginning) to see the significant added value of the cultural activities of the structural funds for the development of some regions, and for employment.
Mr President, culture has long been the Cinderella of the structural funds. No mention is made of culture in the funds' present regulations, except in a narrow and marginal way.
It seems clear, from the Commission's communication, from the Council's various recent meetings, and, above all, from what has been put forward by the European Parliament for years, that support for cultural activities is not an unproductive luxury but a condition of development, progress and job-creation for the whole European Union.
In our opinion, drafted on behalf of the Committee on Culture, Youth, Education and the Media, we have essentially emphasized three points: the first relates to what can already be done using the existing funds and regulations. Intervention in the cultural sector and, above all, the integration of culture at all levels of socioeconomic development are, by their nature, valuable in both social and civic terms and economic and employment terms. They fulfil the provisions of article 128, paragraph 4, of the treaty, and permit better integration of culture into all Community policies. In this context, they involve promoting dialogue between those responsible, at any level, for programming Community funds and the operators in the cultural sector - be they institutions, associations or private organizations.
The second point relates to the definition of the future structural policies of the Union. It is clear that the objectives and regulations of the structural funds, after 1999, must provide for and permit better integration of culture into the Community's policies for economic and social cohesion and development. The fact is, investments in the cultural field are neither encouraged nor promoted at present.
Thirdly, we stress the need to develop, in addition to the structural funds, direct Community action in the cultural sector, giving it greater consistency and visibility. We suggest that the existing cultural programmes should be grouped together under a single framework programme with new actions and programmes, the promotion of cultural industries, high level training in the sector, and so on. As well as promoting Community action, this would have the effect of promoting, boosting, guiding and completing the projects promoted and carried out at decentralized level under the structural funds.
Mr President, I very much welcome the Commission communication which followed a request from the Committee on Regional Policy for further discussion and debate on the role that culture can play in achieving economic and social cohesion. I believe that Structural Funds have provided many opportunities for the promotion of our cultural heritage and a recognition of cultural trades. If we have a problem, it is that we have not made enough of that, nor have we blown our trumpet enough about what we can do with European regional development funds. I would like to give some examples of things that have been done in my constituency.
Increasingly my constituency has become a sought-after film location after the British Broadcasting Corporation produced the film 'Pride and Prejudice' and, more recently, a European-backed film 'Jane Eyre' , by Franco Zefferelli. It created a tremendous boost for local jobs in the constituency and for the tourist industry. This Thursday I will be launching the Durban house project, a heritage centre in Eastwood, Nottinghamshire, which has only been made possible with European Rechar funding. As you said, Commissioner, this is not only about heritage; this is not just about honouring D. H. Lawrence, a twentieth century novelist famous for 'Lady Chatterley's Lover' . The building has training rooms; it has a cafeteria; it is linked in with the local training college and, in fact, we are providing jobs and training for a very high youth unemployment problem that we have in that area. I also believe that we should not only look at the issue of heritage and culture in an architectural sense, such as renovating town centres. I believe that we have a lot of potential in promoting cultural industries where there is very good value for money. Culture in its broadest sense means making the link with the youth culture, with the pop industry. I do not know whether you have heard of the Spice Girls, Commissioner, or indeed if you have one of their records, but there are very many famous British pop bands such as Oasis and the Spice Girls. Behind them there are many thousands of jobs. We have done it with structural funds in Liverpool with the Liverpool Institute for Performing Arts where £3.5 million of European regional development money has gone into promoting youth training and training in the cultural industries for young unemployed people and, indeed, for young offenders.
I hope, Commissioner, that you will take away some of these ideas and that you will push for the cultural industries to be put on the agenda at the forthcoming employment summit. We can make more of this and we can make the link with communities right across the EU, particularly disaffected young people and the unemployed.
Mr President, ladies and gentlemen, it gives me great satisfaction to welcome Mr Azzolini's report and the Commission communication on cohesion policy and culture because I firmly believe culture must be protected and also considered anew in terms of employment and development. But I think one comment is called for, and I am sure the rapporteur and the other speakers will agree with it. If culture and the individual traditions of European countries are to be truly respected, I believe it is fundamental to distinguish between culture to be protected and culture to be sold, while keeping to the line proposed by the Commission whereby culture as a whole, in all its many aspects, should be regarded as an instrument for employment.
Culture should indeed be seen as a source of employment, but there must be no attempt to cast it into the hands of speculators and others who might destroy what peoples and their traditions have succeeded in fostering and handing down over the centuries.
What has substantially happened in tourism is the example that must not be followed. The unbridled development of the tourist industry has often transformed coastlines, islands and cities of the arts into building sites, asphalt jungles or camps for tourists, usually without any sense of culture or even a minimum code of behaviour.
Rather, the fact that must be emphasized is that all forms of culture are fragile and at risk of being lost over the years, at risk of being engulfed by globalization and muddled up with new forms of mass culture without any link with tradition. This means prioritizing all types of intervention, assistance, and encouragement to respect and conserve the cultural heritage, linguistic traditions, regional forms of expression and sports events, all handed down to us by history.
Culture and cohesion policy as a new source of employment: here I want to stress the need to avoid creating new forms of seasonal, casual employment, which happens all too often in tourism. It would be better to stimulate sensitivity to cultural factors in the most structured way possible, with the development, for example, of faculties for the restoration of cultural heritage, with registers of professionals, recognized throughout Europe, and diplomas or certificates which permit mobility of architects, restorers and so on.
The Commission ought to confront these issues starting from the recognition that only 3 per cent of structural funds appropriations going to fund projects relating to cultural heritage - the current position - is too little. This share must be increased. A new and extended legal basis is also needed, with culture included in the reform of the structural funds.
I would also like to see two geographic features more strongly emphasized in the approach to cohesion policy and culture: cities and islands. Cities, because they are the real scene of this idea, capable of making European artistic expression a driving force in development, and islands, precisely because they are distant from the continent we often like to call cultural and are the visible testimony to historical periods, architectural styles, crafts, and individual dialects which are still largely pure.
So I fully support the amendment tabled by Mr Alavanos on this issue and I am very glad he tabled it. During the public hearing last November, when culture and cohesion policy were discussed, the interesting suggestion emerged of an objective 7 devoted to culture, a horizontal objective. With the planned reform of the structural funds, this idea is very unlikely to be considered, given the considerable reduction in the objectives in general. It would therefore be appropriate to look at different forms of implementation, one of which might be Community training initiatives.
Mr President, this is a positive communication from the Commission which highlights to the importance of culture for employment, regional development and, of course, trade between regions and nations, as well as for ensuring that the structural funds are used in a better way than today to support the cultural sector.
The report is positive too. On the whole it supports the communication from the Commission and points to examples of sites of historical or architectural interest, which is good. In this context, the significance of the structural funds too could be quite different to what it has been so far. Another important point is that employment should be widespread and evenly distributed across the various regions of a country.
But perhaps the most important contribution we can make, in the form of both job opportunities and cultural exchange, is to be found, I believe, in another area, i.e. in the activities of local and regional associations and organizations. There are lots of associations and organizations which quietly make major contributions to society and are of great value to democracy. These include organizations which we more generally regard as NGOs, i.e. non-governmental organizations, in areas such as the environment, nature, schools, sport, academic work and educational associations. There are great opportunities here to support local and regional cultural life by providing assistance and by developing various cultural activities and cultural institutions which can create both a better cultural exchange and job opportunities which are well distributed over regions and countries.
This is money well spent and we in the Liberal, Democratic and Reformist Group support both the communication and the report wholeheartedly.
Mr President, I should like to thank the rapporteur for his hard work on this report. Cultural projects have a great potential in our Community framework - a potential not yet realised, unfortunately. They not only have the strong interest and support of citizens for their intrinsic value but they also have an important contribution to make to employment in our European regions. In this regard, I would like in particular to welcome and support the proposal for the dissemination and communication of information through innovative libraries and new technologies.
I should also like to welcome in particular paragraph 37 of the report in which there is a proposal to mobilize local and regional authorities, together with the close participation of Community and women's groups who are active in promoting heritage and culture at grass-roots level. In this context, I welcome the importance the rapporteur has given to culture in peaceful conflict resolution. The support project for Northern Ireland for peace and reconciliation is a model of grass-roots activism and could be a model for this particular proposal here in listening closely to the grass roots and giving them support.
Particular reference has been made to the importance of different bodies in the Commission working closely together in the cultural field in order to pull the strings together. Finally, since Mrs McCarthy has referred to her region, I cannot resist referring to my own region and the importance of the film business there at the moment. At present we have Meryl Streep making a film based on one of our twentieth century playwrights. I can give her more information on that later.
Mr President, Mr Commissioner, ladies and gentlemen, in its communication the Commission identifies culture as being a sector with strong employment potential and analyses the link existing between culture and regional development. It is true that culture is one of the main European assets from an economic point of view, although it is largely under-exploited. Culture is an important source of employment, for example, in tourism: this sector alone accounts for 7 % of jobs in the Union.
In his excellent report, Mr Azzolini demonstrates the importance of structural funds and, particularly in objective 5 regions, for the financing of cultural projects in the European Union. As rapporteur for the Committee on Agriculture for Agenda 2000, I have particularly studied the Commission's proposals grouped together as the Santer package. In a work document that I have already written and which has been distributed to all the members of the Committee on Agriculture I showed, amongst other things, the difficulties that the Santer package poses for objective 5 regions, which are largely rural areas.
We note that rural policy is virtually absent from the Santer package, since objective 5a and 5b regions are grouped together under objective 2. The geographic limitation of objective 2 regions, as defined in the Santer package, will cause a considerable deceleration in rural policy. Rural European culture exists and must therefore survive. Allow me to remind you that our agriculture and our rurality have existed for more than 2, 500 years, as opposed to that of United States or even of the Cairns Group. If you want to retain a specifically European agriculture, that is, an agriculture which takes into account constraints linked to regional planning and to rural culture, it is necessary to have an ambitious policy, both at the level of agricultural policy and at the level of all Union policies, of which cultural policy is one.
I will end by giving an example of the rural intersections put in place in numerous regions, which are the cogs in the transmission of this essential information. We must not cut off their financial means of existence....
(The President cut off the speaker)
Mr President, of the many valuable and forward-looking ideas contained in this report I would emphasize the need to link cultural requirements with quality tourism. The areas of cultural variety, quality tourism and employment policy must in future represent a sort of golden triangle in European regional policy. The reform of the structural funds after 1999 presents a first class opportunity to bind the cultural dimension, generating economic growth through quality tourism, much more closely to aid policy.
The European Parliament will play a particularly active part in this matter as a focus for the variety of European cultures. I am particularly grateful to the rapporteur for emphasizing that sport is a cultural activity which should also be used in the struggle against racism.
Mr President, I think that this is a felicitous moment for the European Parliament, on the day that this excellent report is being debated, since, during the past few years, and under pressure from the enormous changes that are taking place on a worldwide scale, the need has been recognized to exploit the wealth of Europe's great cultural heritage.
Today's debate can be but the beginning of a series of initiatives aimed at the planning and implementation of an integrated European Policy on Culture, which will encompass not only the achievement of economic objectives and the improvement of employment indicators, but will also be directed at improving quality of life for the people of Europe, improving communication between nations, creating sustainable development and a blueprint for life, which will not sacrifice values at the altar of demand for greater profit.
The fast approaching enlargement of the European Union, combined with the need for closer scrutiny, monetary union, and the need to create new jobs, places an absolute priority on this objective.
Yesterday the Greek Deputy Minister for Foreign Affairs reminded us of what our dear departed Melina Merkouri often said - and Melina Merkouri cannot be left out of a debate on culture - that culture must be the heavy artillery of Greek society. I would add, in total agreement of course, that the same should hold true for European Policy. The common cultural traditions of the European nations form the necessary cohesive web for European integration, and are the dynamic factors for evolution and competitiveness, and in the fight against unemployment. Unfortunately, up to the present time, culture has been the poor relation of regional development, since only 3 % of the total allocation of Structural Funds has been made available for programmes of a cultural nature. The role of culture as a factor in the development and economic cohesion of the European Union needs to be taken into serious consideration during the revision of the regulations concerning the Structural Funds, and also needs to be given priority in the new programming period. Cultural activities which show to best advantage the great diversity of European society, the beauty of the different folk traditions, the archeological monuments, the architectural and natural heritage, the works of art, may be a source of creation, of occupational employment, and of regional development.
However, the political will of the European Union is a necessary precondition for the promotion of an ambitious plan of action. I believe that the Green Paper on Culture, which is being drafted at this moment and which is anticipated with great interest, will provide the policy direction we so badly need.
Mr President, Mr Commissioner, ladies and gentlemen. I believe it is important that the part played by culture in regional development, as highlighted in this report, is always understood. Article 128(4) of the treaty requires that the Community pay regard to the cultural aspects of its duties. Only a few weeks ago German students at Witten University asked me about the possibility of realizing the following question: How can we make it possible for culture to be recognized amongst the activities of the European Union? Is it, indeed, always reasonable for culture to be considered, even when the main concern is for economic aspects?
This report shows that there are indeed areas, as shown in the structural policy, in which culture may not at first glance appear to play a role, but in which closer inspection shows it to have a clear influence. It has been shown, furthermore, that cultural projects are thoroughly compatible with the aims of the cohesion and development plans. According to current regulations culture can only then be considered when it is part of the regional or local development plans for the creation of permanent jobs.
The development of our society shows that services and mobility continue to grow in importance. The demand increases constantly for cultural aspects of tourism, because of ever more leisure time and raised expectations. The cultural sector is, therefore, in other areas, such as in the media, a particularly dynamic part of the service industries that can also play a positive part in employment. We should not forget, however, that cultural measures have a mainly indirect effect on employment. It is questionable, therefore, if they can be as effective for employment as are direct investment measures.
According to the programme support of the structural funds, it is the role of the Member States and regions to give due weight to the enhancement of culture within the framework of over-all support. In accordance with the subsidiarity principle it must also be left in future to Member States and regions as to how they value cultural activities.
Mr President, all too often regional authorities fail to make use of cultural opportunities as a source of employment and innovation. Only rarely is it realised that cultural events, new works, or activities concerned with the conservation of the landscapes or buildings, create jobs both directly and indirectly, and sometimes even more than with traditional productive companies. Commissioner Bangemann referred to this in his speech.
From Mr Azzolini's excellent report it is clear that culture does not feature as part of the region's development strategy in objective 1 programmes. And, unfortunately, other programmes lack the cultural angle. People have only just awoken to the fact that development projects can be structured to fund culture also. In fact that happened only after the Venice meeting.
Culture has to be understood in a broad sense. Culture is the past and a respect for tradition, but it is also the creation of the new: new realizations, an appeal to human emotion, aesthetics, and the need for knowledge. The new applications of information technology and their use to enhance cohesion and regional equality are part of today's culture.
The dissemination of culture and the products of culture to all people, irrespective of where they live or their social background, will require public funding. To that end, the Commission should now adopt those measures recommended in the report, such as the production of sufficient background information and statistics on what the real effect of cultural activity is on employment, to make the case to the responsible authorities. And so I think it would be an excellent idea if, in the November conference, prominence were given to the subject of culture as a force for the creation of jobs.
Mr President, Mr Commissioner, ladies and gentlemen, in today's debate we are considering culture from an unusual angle, from an economic viewpoint; its contribution to economic development, its great potential for the creation of employment and the impulse it gives to regional and local development - in a word - its contribution to European economic and social cohesion.
Ever since this debate opened in Venice in May 1996, various Community documents have stressed the economic potential of culture in the creation of skilled and lasting employment, both directly and indirectly, as well as its potential contribution to regional or local development.
But the Azzolini report shows quite rightly that this potential has so far been under-used. Only 3 % of all structural fund loans are directed towards cultural projects, despite the fact that 80 % of spending on culture comes from those very structural funds. This fact will have to be considered during the reform of regional policy which is currently in progress.
But the Azzolini report contributes new and worthwhile approaches. It mentions the conservation of our natural heritage (which could be called ecoculture or natural culture) thereby involving culture and environment.
It mentions quality tourism. We should acknowledge, and also demand, the encouragement of: high quality urban development; the use of new social information technologies; the participation of the private sector, foundations and patronage; inter-regional transborder cooperation; and the globalized institutional dialogue of all the institutions of the European Union. This is the way to apply the principle of subsidiarity, which is so important in an area such as culture where the inter-regional, regional and local bodies have such great powers.
But it must not be forgotten that in addition to its economic aspects, culture is also an end in itself, as a basis for identity, and individual and collective integration. It allows a qualitative leap to be made in the process of building Europe, to create an authentic and historical community of values.
I congratulate the Commission on its initiative, the rapporteur for his excellent report, and allow me to conclude, Mr President, by recalling the words of Jean Monnet: to rebuild Europe, we must start with its culture.
Mr President, in the United States, I once asked a businessman why such a large part of his budget was allocated to cultural promotion, and he replied: ' it is the most effective way of creating better customers' . Pragmatic, but very apposite. Decades before us, the Americans discovered the potential of culture for revitalizing society and creating aware and active citizens.
In Europe, culture still has to ask permission, when it does not have to beg for charity! It still has to try to explain the obvious: that investment in culture produces a direct return in benefits to society itself and all its members, be they businessmen or politicians, young, unemployed or migrants. In Europe, the cradle of culture, culture is still a beggar. How absurd?
The Azzolini report is excellent. It gives all the arguments to prove that culture structures society and serves our great priorities of citizenship, cohesion, employment, strengthening regional and local identity, and combatting exclusion. I would add that culture purifies the spirit, and is one of the best instruments for opening up the route to the enlargement and a new concept of cooperation, and for creating the conditions for peace.
The tragedy is that no-one is going to stand up and deny what I am saying. No-one! We all agree, but when it comes to revising the treaty, we see what happens: zilch!
With the review of the structural funds and Agenda 2000, we now have a great opportunity to put culture at the centre of the European project. It is important that this is done by the whole of Parliament, not just the Committee on Culture, on the floor of the House especially, but also through the intergroups which have been set up here in the wake of the unsatisfactory results of Amsterdam.
Mr President, this is the signal the citizens expect from us. This is a revolution worth the effort!
Mr President, may I thank Mr Azzolini most sincerely for his input, which pulled off the trick of incorporating the various amendments and which is still here! This, too, is a contribution to a piece of political culture. I am still sorry that some Members, such as Mr Ribeiro and others, pose questions and make critical remarks, but are then not here when one attempts to give an answer. After all, in the long run this communication between Commission and Parliament is only possible on such occasions, at least for the main part.
For instance, I should have liked to tell Mr Ribeiro that culture seldom or never has anything to do with political beliefs. One should preferably let culture get on by itself, and one should not try to possess it for oneself. Political systems which have attempted that have been wrecked. To introduce culture into the conflict between liberal economic systems and socialism is not, in my view, relevant. Nor do I believe that Mr Viola, who is also unfortunately no longer present, but I shall say it anyway, perhaps he can read it in the Minutes - is right when he says that there are special parts of culture deserving of protection, and one should concentrate on these, leaving the others, which find a place in economic life anyway, to one side. At any rate, I do not share that view. It is very difficult to decide what counts as culture according to this definition, and is to be valued as real culture, and what is not culture. With regard to the so-called pop culture, Mrs McCarthy asked me a moment ago if I had heard of the Spice Girls. I can confirm that I have, and perhaps that proves that I do not belong to any elitist cultural movement. I just hope the Spice Girls do not get banned by the European Parliament one day when you debate Mrs Lorenz report.
It is my belief, therefore, that there should be no elitist cultural movement, but that we must try as far as is possible to define culture. In this must be included those cultural values which do not belong to created works, having been more or less donated to mankind as landscape, but whose cultural value it alone appreciates and, of course, it alone can preserve; so we have also included that in our report.
I hope that you will very quickly abandon any reservations which still remain here and there, such as that we are intending certain powers of the regions. We are doing no more here than already pertains to regional policy: projects and matters seeking funding are not processed by us, but individually by the regions. As far as that goes there can be no danger, they are processed in the same way as everything else under regional policy. Here too, I believe, one should look back after a certain period on what one has achieved. The first pilot projects which we shall carry out will perhaps show what is achievable. I think we shall then see somewhat more clearly how to incorporate this important factor in the future. As for what culture and the maintenance of culture mean for jobs, I have explained this in the preceding report and have no need to repeat it.
Once again my thanks to the Parliament. I should like your understanding for the fact that neither Mr Oreja nor my female colleague could be here today. Neither is it a fact that I am the secret Cultural Commissioner, but merely that I am here today because postal services are on today's agenda. However, it has been an enormous pleasure for me, to speak on culture for once.
I rise to inform Mr Bangemann of what he surely knows from his parliamentary experience: that we often have three meetings at the same time in this Parliament. Members unable to be present at the moment are at committee meetings at the same time, just like the colleagues you are representing. Perhaps you might discuss these cultural differences with Mr Ribeiro and the others, for whom I hereby apologize, over a good meal. That is undoubtedly a culture that you share with our colleagues, the reply to whom I, or those colleagues who are present, have received on their behalf.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Postal Services
The next item is the recommendation for second reading (A4-0271/97) on behalf of the Committee on Transport and Tourism, concerning the common position of the Council with a view to adopting a European Parliament and Council Directive on common rules for the development of the internal market of Community postal services and the improvement of quality of services provided (C4-0223/97-95/0221 (COD)).
Mr President, first of all, congratulations on reading the title. The title in itself should take up about three minutes' speaking time. To us, in the Committee on Transport and Tourism, it has become known simply as the postal directive.
The second reading of the postal directive sees us approaching the end of what has been a long-running saga. Honourable Members of this House will be aware of the positions taken by the House, not only on the first reading but on the original Green Paper and various oral questions. Indeed, while both the Commission and Council have been divided on this issue, Parliament has been very clear in its views - with the exception of Mr Wijsenbeek, of course, who always finds himself in a minority of one: the retention of a public service with a reserved area large enough to ensure a universal service at an affordable price to all citizens of the EU irrespective of where they live. Add to this our wish that an improvement in the quality of service should be aimed for and you have Parliament's position in a nutshell.
The pros and cons and our arguments have been debated on previous occasions and, frankly, this time last year there seemed to be little prospect of an agreement being reached. However, thanks to the intervention at the Dublin Summit of President Chiral and some goodwill on all sides, things began to move, with the Council reaching agreement earlier this year which was very close to Parliament's position. Therefore, as rapporteur, it is my belief that for the second reading Parliament should keep its amendments to a bare minimum, thus facilitating a common agreement in this sector.
Can I, however, bring Parliament's attention to some technical adjustments that will need to be made to article 2(13), and article 5(1) which follow from Amendment No 3 that was adopted by the Transport Committee.
First of all, the definition of a universal service provider in article 2(13) should read: ' the public or private entity providing a universal postal service or parts thereof within a Member State, the identity of which has been notified to the Commission in accordance with article 4' . Then at the beginning of article 5(1) the words: ' is guaranteed an' should be deleted to avoid duplication with article 4. I stress that these are technical adjustments - not changes of substance or of principle.
Can I thank Parliament's Secretariat and all those people, including the trade unions who work within the postal sector, for their help in what has been a complicated and sensitive issue and also the Council and the Commission for their help, particularly in the later stages. I believe that should Parliament accept the amendments of the Transport Committee, and only those amendments, at second reading, then together we will have succeeded in ensuring that the goals I set out earlier are achieved and the common position with the Council realised.
There is still one outstanding issue - that of terminal dues. No doubt, both the Commission and Parliament will return to this problem at a later date. However, I believe that introducing this issue at this stage could seriously undermine our ability to reach an agreement with the Council, which is why I cannot support amendments on this subject. Nevertheless, I would like to see some indication from the Commission as to what action, if any, it proposes to take on this issue in the future.
In conclusion, I would ask Parliament to support the Transport Committee on this second reading and, in so doing, to strike a blow not only for the universal public service but also for Parliament itself.
Mr President, ladies and gentlemen. Slowly but surely is a German maxim. I should like to apply this saying to the discussion about the postal services guidelines, for this really has been a slow process. Whether or not the guideline is a good one, I take leave to doubt. It could be much more satisfactory - in particular, a definite reference to protection for employees as a result of restructuring is missing. Nevertheless, the Group of the Party of European Socialists will accept this proposal by the Council.
We are aware how difficult it has been to obtain agreement in the Council, and we should not wish to endanger this compromise. Our concept of a good and commercially viable postal service within the Union went further; and although the Commission regrettably adopted only a few of our amendments, the Council proposal did reflect the tenor of our resolution. It is important for the whole Union that a regulatory framework should at last be in place for the postal services, upon which the member states can base their legislation. Unfortunately, the wording of the guideline too often contains the word "can' , instead of "must' , and I fear that this "can' will be exploited by some Member States as a means of avoiding the European regulations.
The clear definition of universal service and the reserved sectors is really positive. That will guarantee the consumer a service at a reasonable price in every region. It will also be helpful during the debate in the Federal Republic on the new postal services law. I trust that this guideline will quickly become effective without a third reading, for that will nullify the mendacious rumours in my country, which maintain that Europe is, for example, forcing us to close sub-post offices, make collections only twice a week, and so forth.
I fully support Mr Simpson's amendments, and I am pleased that the postal service for blind and partially-sighted people has been more precisely defined by Amendment No 4. We shall not support Mr Ferber's amendments on the subject of redirection. However reasonable and beneficial these may actually seem to me personally, they would not be accepted by the Council, and would therefore endanger the fragile compromise.
A solution will have to be found to the problem of redirection, and it will have to be more clearly defined than at present in article 13, otherwise distortions of competitiveness will remain. I ask the Commission, therefore, to present a separate guideline proposal on the final payments, and for this to be December 2000 at the very latest when it reports on the new postal services guidelines and their implementation.
Mr President, Mr Commissioner, ladies and gentlemen. Today we have another opportunity, after well over a year, to debate the postal services, and this time during the second reading of the guidelines with the interminable title. If we are to be honest, this guideline is no great leap forward. The only success one can acknowledge is that the guideline is temporary and thus - I say it quite openly - this puts a certain amount of pressure on Member States to make their postal services competitive and fit for the internal market. If this were not possible, the guideline would not be worth the paper it is printed on.
We do not wish, however, to quarrel with the main planks of the compromise, agreed by the Telecommunications Council of Ministers last December, because I naturally see the following problems here: a) a majority decision, b) forcing the issue through in Council. A certain reserved sector is essential to ensure that basic postal coverage also applies to rural areas. A universal commitment to service - in other words a certain minimum range of postal products available to all citizens at acceptable prices - is equally justified.
My group, the Group of the European People's Party will not puss for a compromise procedure, as we must at long last come to the point where things start moving in the member states. The crucial issue is how we organize a common market in which the central European question, namely final accounting, has to be regulated by an antiquated system - the World Postal Union. No one has been able to give me a satisfactory answer to this question. It was quite astonishing how diplomatically Brian Simpson presented his report today, with little trace left of the combative and innovative spirit we saw in the first reading. A year ago we agreed that we had to find a European solution to the problem of final payment. Now, in the second reading, allegiance is withdrawn, just so as not to endanger the Council's compromise. My compliments to the British on how quickly they have learned the rules of the game!
We in the Group of the European People's Party feel that we must achieve a common market, with competition even in the postal services, but that this competition should not grant one nation advantages over another. A reserved sector, a universal service obligation, which is attacked, even undermined, by unauthorised redirection can never meet with our approval.
I am really touched by Mrs Schmidbauer's crocodile tears, but if you want social protection and so on, support my amendment! Then things will proceed automatically, then we shall no longer have any need to discuss small post offices in Germany and the like. You have it in your power to do something tomorrow for your comrades!
I had wanted to cover a few more things, but time has run away from me. Mr Commissioner, The matter of terminal dress has still not been settled. Even though, thanks to the dissension of the opposing side, we shall not win tomorrow, I must ask you to see that we make progress here. We cannot create an internal market with a World Postal Union!
Mr President, Mr Commissioner, I would like to congratulate Mr Simpson for his excellent draft recommendations on the harmonization of postal services. In fact, these will play a decisive role in the organization of this sector in Europe since they pick up once again the position taken by the European Parliament at the time of the first reading and that of the Franco-German agreement, an initiative of Jacques Chiral, which is the implementation of a universal service along with the clear definition of a reserved service for businesses which will be allocated by each Member State in respect of the principle of subsidiarity.
Today, the postal sector is experiencing the urgent need to have a regulatory framework which guarantees its legal security and economic viability. Similarly, citizens and businesses expect from the European Union the guarantee of a quality public service at an affordable price.
My group repeats our attachment to public services, an irreplaceable element in social cohesion and of balanced regional and rural planning. I repeat that public service cannot be guaranteed if the balance in its economy is compromised by an uncontrolled and unbridled liberalization and, in particular, by an overly restrictive definition of the reserved services sector.
For all these reasons, my group wishes to see rapid adoption of the directive, if possible during the Telecommunications Council on 1 December. We must avoid recourse to the conciliation procedure which could cause questions about an agreement that was extremely difficult to obtain from the Council. This is why the Group Union for Europe will vote in favour of Mr Simpson's draft recommendation.
Mr President, here we are with the remains of what once should have been a liberalizing policy. It is typical that all the previous speakers drew attention to the workers in the postal services and that nobody said a word on behalf of the consumer who is entitled to a good service. Not even Mrs Schmidbauer, she talked about the postal workers, too.
It is really very depressing that the Commission can sit here blushing with shame. Because what has happened is that we have been hanged for vested interests. But there is one thing that we cannot forget. The postal service that thinks that it can be monopolistic has not been so for a long time. Both fax and E-mail will also force the postal services to be really competitive.
At first reading, my group, not just me, Mr Simpson, voted against. We shall not do that at this second reading. But we do want to try one thing: save what can still be saved for the European consumer who is entitled to a decent service, who is entitled to the letters that he has posted at the post office being delivered within a certain time. Very recently Agence Europe reported that only 80 % of letters were delivered on time.
I really do not understand how anyone can imagine that means are not standards in Europe. The Commission should be held accountable in the future, it should monitor these standards and immediately point out to the services that do not comply with them, using the means at its disposal, under the treaty, that the consumer is the first affected party and that we are engaged in making European policy for the consumer.
Mr President, the benefit of a postal service, through its social, economic and cultural dimensions, stems from a fundamental human right, the right to communication. It cannot therefore be regarded as a simple commodity, completely to subject market forces.
The common position of the Council, which has incorporated most of the European Parliament's amendments rejected by the Commission, certainly limits the liberalization of the postal sector, but nevertheless opens the door to it. Clearly, a sharp brake has been put on the achievement of the ultra-liberal objectives pursued by the Commission and of certain Member States governments. Thus, article 7 puts cross border service and direct mail in the area of reserved services until at least 2003.
The desire to cream off the most profitable sectors for the benefit of private enterprise, leaving the remainder as a public service has thus been put in check for the next few years.
The Council had to take into account the attachment of workers and postal service users to a public service. Important social movements, notably in Germany and in France, showed their desire to prevent the dismantling of the public postal system. This has borne fruit.
The permanent intervention of the social movement and public opinion in this case moreover constitutes a guarantee that the establishment of the common policy will be translated into reality and that the objectives of deregulation, which it could further, will be held in check.
It is in this sense that we are proposing two amendments aimed at guaranteeing equal access of users to the universal service, with equality of tariffs and the assurance of a quality service accessible for all, wherever they may live.
I would like to draw attention to two more points. On the one hand, the exclusion of new services from the reserved services, which will limit the development of a public service. On the other hand, the fact that certain States may introduce more liberal measures which will create a risk of unfair competition and which may compromise equitable cooperation between European Union postal services.
Finally, point 3 of article 7 foresees that a decision will be taken by 1st January 2000 at the latest on the continuation of the liberalization of postal services, in particular cross border services and direct mail.
But what gives us the right to foresee that liberalization is the only way forward in the future? And is it not unfounded to base this discussion on a study presented before the end of 1998, that is, some months after the directive comes into effect?
Experience of liberalizations already undertaken should, however, prompt prudence. The opening up to competition and privatization generally translates into negative consequences for employment, for quality of service, for the status of staff. The Swedish example is edifying in this regard: with liberalization, 25 % of jobs were lost, 30 % of offices closed and prices, for the private individual, rose 42 % in four years.
Let me add that the attack against public monopolies often ends in the concentration of private groups, which tend to constitute truly strong oligopolies who are little concerned for the general interest and who are launched into a race for profit. Our group once more demands that a true assessment of liberalizations be drawn up, which takes into account social players such as the staff and users, rather than a continuation of liberalization at all costs.
As opposed to destructive competition which generates human and material waste, we want to act for the defence and promotion of public services, which are the best ways of taking the general interest into consideration, for a vision equally supportive of relationships between peoples and nations, for the development of co-operation around mutual interests, based on human need. Cooperation between postal services is the only way to respond positively to the challenges of our time. It must be accompanied by real powers of intervention and new rights for the employees and users. Each member State must have a free choice in the status of its operators, the field of the monopoly, the definition of a general interest mission and management criteria in favour of employment and training. In this way we would be able to arrive at the harmonisation of the postal services from the top, which is in the interests of the people and the countries of the Union.
Mr President, the post office question is urgent! The input of Parliament with regard to the report or guidelines on the internal market for the postal services is thus important to correct the matter. Our contribution is important in order for there to be no adverse competition during the liberalization of markets, and above all so that there is no social disadvantage, but that social security is maintained and the social functions of the postal services can be retained.
European regulation is in my view absolutely essential for the period in which the European postal businesses are negotiating over the problem of terminal dues. We know that there are huge, competing, economic interests. Misuse, which was previously possible, was barred by Amendment No 19 to Article 13, paragraph 2. In a common market we need common regulations. We must not use national arguments, but in the World Postal Union we must argue as a European Union. In my view the legal basis for all future legal statutes aimed at liberalisation of the postal market should be article 100. There was found little support from the Commission for this at first reading. We are pleased that the Council has taken up our protest and shares our opinion, and we hope that things will go better at second reading.
We must preserve social security for work in the postal industry, and for this reason the primacy of politics is also important. I think conditions should not be as they are amongst private providers. We have just seen in the USA how jobs can be cut by UPS a universal postal service. That must not be allowed to happen in the European Union. I myself worked for many years as a postman. I know that the social function of the post is important for old people and for underdeveloped regions. There must therefore be no regional discrimination, either against the sender or the receiver. Because there is a social obligation, so must there be state control. Then there can be either public or private providers. I hope that we shall come to a solution in the interests of the consumer and of the postal workers, and that we can then regulate the problem of final payment.
Mr President, ladies and gentlemen, the proposal for a directive formulated by the Commission is an important step towards the setting up of a single market for postal services in the European Union.
The most enthusiastic defenders of public services will certainly not find in this text the guarantees that generally ensue from a benefit of this nature, even if the Commission accepts, at second reading, what I obviously hope it will, the amendments proposed by the rapporteur and retained supported by the Committee on Transport and Tourism.
But if we are talking about quality of service and citizen equality as regards pricing, in whatever geographic area where the service is provided, including peripheral or island regions, if we are talking about the employment of hundreds of thousands of workers in this sector, then in these essential areas the future is not guaranteed, not for more than a few years, at all events.
Therefore, the implementation of the directive will have to its merit the fixing of a regulatory framework, and its adoption will also throw into the nettles the, to say the least, strange text drawn up by the Commission which was described as a 'notice of application' , a text which was totally inconsistent with that of the directive, to which it claimed to refer.
The European Parliament, in all of this, was able to remain clear and firm in its position, even if all the amendments passed at first reading were not taken up. It is certainly this clarity and firmness that will have enabled the Council to look for, and find, a compromise, and lead the Commission to be more attentive to the direction in which Parliament wished this directive to go. In this regard, the rapporteur, Brian Simpson, both for his tenacity and the quality of his work, deserves both our congratulations and our thanks.
Mr President, postal services fulfil a crucial function in society. The considerable differences in the quality of the services provided between the Member States represent a serious problem. Where quality fails, it is not because of geographical differences, but because of a lack of efficiency. The strengthening of the operation of the market should undoubtedly improve this quality. However, in its common position, the Council postpones real liberalization of the postal market for at least five years. And that is despite the fact that good results have already been achieved with liberalization of the postal services, particularly in Sweden. Just like this Parliament at first reading, the Council chose by a majority the short term interests of the inefficient postal services, particularly in the large Member States of the Union. The interests of its citizens and companies have been subordinated here.
The liberalization of direct mail and incoming cross-border post has not only been postponed but, what is more, the Council and Parliament will have to decide on them again in the year 2000. All this time the subject has remained on the political agenda and, what is much more serious, the postal sector in the European Union has clearly been denied clarity on the subject. The Council should have put forward a clear timetable for liberalization. Unfortunately, the Council also extended the possibilities escaping the obligations involved in the universal provision of services. Because of the fact that the national bodies may themselves determine whether such an exception is applicable, the principle of the universal provision of services is seriously affected. Furthermore, the common position has no standard for the delivery of domestic post, so that a detrimental backlog still remains in various Member States.
My criticism of the common position means that I am far from happy with the report by the Committee on Transport and Tourism, which largely endorses the Council's position. In view of the opinion of the majority of this Committee, I have little hope of any improvement in the report.
At a time when technological development is constantly making the alternatives to physical post more attractive, postal services remain inefficient monopolies. It looks as if they will lose even more of the market share than with limited liberalization.
Mr President, ladies and gentlemen, the Simpson report on common rules for the development of the internal market of Community postal services and the improvement of quality of service, which we shall be considering at second reading, is extremely important. One has only to think of the number of committees which have been asked for opinions, including the Committee on Budgets, the Committee on Economic and Monetary Affairs and Industrial Policy, the Committee on Legal Affairs and Citizen's Rights, to mention only a few.
This problem has been building up since 1992. So we in the Alleanza Nazionale will vote for those amendments which are aimed at better and more equal border tariff arrangements in the European Union. I would mention Amendment No 7, which requires Member States to respect the same quality standards for internal mail as for cross-border mail, and Amendment No 5, which seeks to reconcile the wish to introduce a uniform tariff, supported by Parliament, with giving postal operators the right to conclude individual agreements on prices with customers.
The rapporteur is right to recommend - and I am glad he does - the adoption of the common position by Parliament on the basis of few improvements to the final text which could be accepted by the Council and by the Commission and which are intended to enhance and clarify the general aim of the directive.
Mr President, as I have said often before in this Parliament, I am a former postal worker and remain strongly linked to the postal workers' unions as well of course as primarily representing here more than half a million postal consumers in my constituency. I want to congratulate Brian Simpson, the rapporteur, on the way he has steered the European postal services debate and directive over the past few years.
The rights of Member States to reserve collection, sorting, transport and delivery of mail for the post offices that provide the universal service, and the principle of the price of sending letters remaining affordable for all, will go a long way to defending the interests of the postal consumers and the postal workers.
I am pleased that the Council eventually saw sense when it adopted its common position on the directive and I pay tribute to the role of President Chiral in the lead he provided to the Council to get it to reflect the French crossparty positive approach to postal services as an essential public service. If the Commission goes ahead with its notice concerning competition in the postal sector, it must be drastically amended from the published draft so as to be fully in line with the directive. The directive is the result of agreement between the democratically elected European Parliament and the overwhelming majority of democratically elected Member State governments in the European Council of Ministers.
With the greatest respect to Commissioner Bangemann and Commissioner Van Miert, I would remind the Commissioners that they are appointed not elected and they should remember that, rather than even thinking of trying to overturn democratically decided policies. It is in the interests of the people of Europe that we have an efficient and affordable postal service that reflects the fact that postal communications are an essential public service.
Mr President, in area after area today demands are being made for deregulation and liberalization. We make these demands because the old monopolies are failing to live up to the demand for a wellfunctioning service which we are all entitled to make. We also make them in order to be able to keep up with technical developments in various areas, and in order to be able to lower prices. That is how it is in a number of different areas. However, so far the activities of the post office are a major and regrettable exception.
If the decision which the European Parliament took at first reading a little over a year ago had been the final position, then the countries which had carried out the necessary deregulation and so created alternatives to and competition for the old postal monopolies would presumably have been forced to re-regulate at least parts of the post office's activities. It would have been quite unreasonable if we had made such a decision. A year ago the emphasis was very much on regulation and very little on liberalization and open competition. Fortunately, the Commission is more far-sighted than this Parliament. I want to thank Commissioner Bangemann for that.
Of the 57 proposed amendments which Parliament supported, very little remains today, which I consider positive. For the countries in the EU which have made demands for free competition in the postal sector, there is now the opportunity to continue this development in a liberalizing direction, which is also positive. As far as Sweden is concerned, this is a development which is also being made step by step in substantial political unity. This means that there is now a lot of choice, and many new companies have created many new job opportunities. I say this to Mrs Moreau in particular: the reduction in the number of people employed in the former postal monopolies, both in Sweden and in other countries, is due more to technical development than to the existence of competition. On the contrary, competition has created many new job opportunities.
Mr President, postal services are social services and, as such, both their profitability and the level of quality of the services provided are matters that should be addressed. But in this matter, as in the other public utility sectors, the deregulation and liberalisation of the sector and the fundamental abandonment of the meaning of a universal service is being carried out to the detriment of the quality of the services and to the disadvantage of consumers.
The surrender to private ownership of the most lucrative sectors and analogous services means in fact reducing public services to a minimum, resulting in the downgrading of the services provided for the great majority of consumers, private individuals and small businesses. At the same time it directly affects the position of the workers, which can be translated into a significant loss of jobs in postal offices which at present employ 1, 500, 000 workers.
It is a fact, Mr President, that the common position of the Council has sustained certain positions and proposals of the European Parliament, which allow, to some degree, for the strengthening of the capacity of those public providers of postal services to offer additional services to the citizens of Europe, for however long the relevant regulations remain in force. However, the restricted period of enforcement of these regulations and the refusal of the Council to accept proposals concerning the protection of public post offices against uniform rates in a liberalized market of postal services causes intense anxiety not only about the fate of the public service, but also about the level of service provision in disadvantaged mountainous, island and farming regions, since here, of course, the interest of private businesses is non-existent, due to the lack of profit, while public organisations will soon not be in a position to provide these services.
Mr President, we are also concerned not only about the workers in this sector, but also about the users of the services, especially in the disadvantaged regions, who, with the complete liberalisation of the market, will be abandoned to their fate. For this reason I think that the relevant modifications that we have submitted must be approved by the European Parliament.
Mr President, the right to receive and send mail is an essential civil right in any civilized state. Accordingly, it is society's duty to ensure civil rights are observed. Furthermore, in large, sparsely-populated countries the post services must access all regions and all citizens on as equal a basis as possible. This principle inevitably comes into conflict, at least to a certain extent, with the principle of free markets. We must ensure that the rationalization and growth of the postal markets do not supplant the postal service as a public civil and regionally equal service.
It is difficult to ignore the impression that in the debate on, for example, public services, virtually free access to the postal markets on the part of different companies was emphasized, to some extent, as an important principle. Timely and sufficient attention should be given to such a development. It is quite clear that the general move to enter the mail markets is not meant as a guarantee to the public and companies of a better, more competent mail service, but as a chance to engage in lucrative business. It follows that the main interest will be large cities, where they can operate more profitably. Postal services for the inhabitants of remote and sparsely-populated regions will remain the task of public services, which will not make huge profits as a result. It will prove a costly business and a drain on revenue resources.
This kind of development will lead to a decline in postal services, severely affected, as they will be, with budgetary problems related to public finance, as well as to haggling over the important issue of equality. We have to call a halt to this trend in good time, in order that society may see that the rights of people living in remote regions are not being violated in this way. The transportation of post as a business purely and simply also carries with it questions of responsibility, which have not been adequately discussed.
Mr President, may I begin by congratulating our colleague Mr Van Dam on his maiden speech: it was intelligent and clear, the kind of speech we used to hear from his predecessor. I should also like to congratulate the rapporteur, Brian Simpson, on the common position of the Council. I know of few cases where the Council has so greatly departed from a Commission proposal in order extensively to meet the views of the rapporteur and the majority of the Parliament. In this situation, I feel it is important for the directive to be accepted as quickly as possible. I would ask my colleagues again to reflect carefully before we accept amendments that will lead to the conciliation procedure and therefore to further delay. The postal services and companies may also request that the politicians finally provide some clarity, so that they can develop a policy for the future, in which of course the interests of the consumers must be central.
I should like to hear from the Commissioner whether I am right that if Amendments Nos 7 to 12 in particular are accepted, they will very probably mean further delay. The present directive is an extremely small step on the way to an internal market for the post in which there is room for a modest market operation in the interests of the consumer. To hollow out this directive even further as some of the amendments aim for, is not good for the consumer and is also not good for jobs in the medium term. Technological developments occur quickly. I should very much like a pledge from the Commissioner that at the end of next year he will come up with a realistic programme for the real liberalization of the market in the interests of the consumer and jobs.
Mr President. Because I am watching the clock I shall summarize in a few words what has quite correctly been said during part of the discussion. I should like, however, to make my position on this matter quite clear.
First. What was agreed in the Council which is close to the position of the Parliament, does not coincide with my view of the matter. Nevertheless I have accepted it, but not because I am not an elected member - that is not the problem; even having once been a postman does not necessarily ensure better more detailed knowledge. On the contrary, I believe that this solution to the post question will make life considerably more difficult, and most particularly for the employees. I have only accepted this solution because two important amendments were adopted by the Council: the principle of liberalization will be accepted, and a timetable will be constructed that I shall most carefully adhere to. Mr Cornelissen, I shall be putting forward a new proposal early next year because, as Mr Ferber correctly remarked, a deadline has been set, a last chance, by which liberalization has to be developed, or everything will collapse.
We have now created pressure additional to what would have happened in any case. I should also say to my friend who was wrongly described by Mr Simpson as being in a minority of one, that he is not alone. In any case, protection of minorities has always been a major interest of the European Parliament. We should certainly honour him. The following will, in fact, take place: the postal services will have to become self-financing. The more unprofitable, the less efficient, they are - and there are inefficient postal services, we cannot close our eyes to that fact - the greater will be the income they have to achieve. And where can they acquire an income? Either through charges or perhaps from subsidies. I believe that the latter is becoming increasingly difficult.
But charges, too, will naturally accelerate the process of displacement by other means of communication.
The German post office, Post AG, has as you know recently had to raise charges by 10 %, and that will be the pattern for others; using a fax is not magic nowadays and a great many people are capable of doing that. So, instead of relying on a postal service which may deliver to islands late or not at all, as has been described here, or which is too expensive, people buy a fax machine and...
No. Our proposal assumed that liberalization would achieve exactly what liberalization in the telecommunications industry achieved: the service would become more efficient and the charges would be reduced. The old-fashioned Marxist attitudes the Greens have adopted can hardly be tolerated today. They fly in the face of all experience. For the first time - Mr Telkämper - telephone charges are falling steadily, fax charges are cheaper, and if you use the Internet you can forget all your postman's experience. You can frame it and hang it on the wall at home. That is what will happen, Mr Simpson, and I refuse to accept any responsibility for it. I shall continue to work towards making the post an important and viable part of the information society by means of sensible, permanent regulation. That is possible, as shown clearly by the example of Finland - and Sweden too, by the way. That is possible, but with these guidelines it is not yet possible. But at any rate a framework has been created in which it could be possible in the future, and for that reason I am not against it and I can accept the rapporteur's amendment. But not Amendments Nos 7, 8, 9, 11, and 12, as Mr Cornelissen correctly assumes, because guidelines cannot be passed with that. That is perfectly obvious. Naturally you can always accept these amendments. Then the discussion will have to continue and things will be worse than they are already.
The least you can do to help the post to some degree is to accept these guidelines - but please do not take any pride in that. Do not give yourselves too much credit because you will have to take the blame. Within two years you will see that a non-elected Commissioner, who never in his life delivered a letter, might have appreciated the problem rather better than you.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
(The sitting was suspended at 8.00 p.m.)